Mr. Presiding Justice Smith delivered the opinion of the court. Abstract of the Decision. 1. Landlord and tenant, § 88*-—when landlord may treat tenant holding over as tenant for another year. A tenant holding over under a lease which expired gives the landlord the right to treat such holding over as a tenancy for another year under the terms of the original lease. 2. Landlord and tenant, § 310*—when defense of breach of agreement in action for rent not available. In an action to recover rent from a tenant holding over under an expired lease, where a defense was made that the landlord failed to put iron bars on windows in accordance with a written agreement signed by the landlord’s son at the time the tenant signed the lease, held that the evidence was insufficient to show that the landlord’s son had authority to sign the agreement and held that even though it was executed with authority, the payment of the rent continuously for twenty months, with knowledge of the absence of the bars on the windows, waived the performance of the agreement. 3. Landlord and tenant, § 264*—when breach of agreement by landlord does not constitute eviction. Breach of landlord’s agreement to put up iron bars on rear windows does not, in law, constitute an eviction, either actual or constructive, where the tenant remains in full and complete possession of the premises and holds over after the expiration of the lease. 4. Landlord and tenant, § 325a*-—when refusal of requested instructions error. In an action for rent, where the defense was that the landlord did not put up iron bars on windows in accordance with a written agreement signed by the landlord’s son at the time the tenant signed the lease, certain instructions requested by plaintiff relating to authority of agent to bind his principal held improperly refused.